Citation Nr: 0501057	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-29 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, including due to exposure to herbicides in service.

2.  Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from October 1972 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied service connection for 
type II diabetes mellitus, including due to exposure to 
herbicides in service; and a November 2002 rating decision 
that denied service connection for hypertension.  

The veteran was scheduled for a personal hearing before a 
Veterans Law Judge at the RO in March 2004.  However, he 
canceled the hearing.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.

2.  The veteran served during the Vietnam era; however, he 
did not have actual service or visitation in the Republic of 
Vietnam and exposure to herbicides may not be conceded.  

3.  The veteran's type II diabetes mellitus was not manifest 
in service or within one year of his discharge from service.  

4.  There is no medical evidence relating the veteran's 
currently diagnosed type II mellitus to his active military 
service.  

5.  The medical and other evidence of record does not show 
that the veteran was diagnosed with chronic hypertension in 
service or that the condition is otherwise related to his 
military service, and it was not manifest to a degree of 10 
percent or more within one year of his discharge from 
service.

CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or 
aggravated by active service, may not be presumed to have 
been incurred in or aggravated by active service, and may not 
be presumed to be due to exposure to herbicides in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a), 
(e) (2004).  

2.  Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminated 
the concept of a well-grounded claim, and redefined the 
obligations of VA with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  See 38 U.S.C.A. §§ 5102 
and 5103 (West 2002).  In this regard, VA will inform a 
claimant of which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain.  VA will also request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).  

VA issued regulations to implement the VCAA in August 2001.  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).  

Duty to Notify

VA letters issued in October 2002 and October 2003 apprised 
the veteran of the information and evidence necessary to 
substantiate his claims.  Such correspondence also apprised 
him as to which information and evidence, if any, that he is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  He was also advised to 
send any evidence in his possession, pertinent to the appeal, 
to VA.  As such, the Board finds that the correspondence 
satisfied VA's duty to notify the veteran, as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), 38 U.S.C.A. 
§ 5103 and 38 C.F.R. § 3.159 (2004).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 1112 
(2004) (Pelegrini II).  In the present case, the veteran's 
claim for service connection for hypertension was initially 
adjudicated in November 2002 and the VCAA notice letter 
pertaining to that claim was sent in October 2002.  Hence, 
there was no Pelegrini II violation on that issue.  

However, with regard to the claim for service connection for 
type II diabetes mellitus, including due to exposure to 
herbicides, the issue was initially adjudicated before the 
VCAA notice letter pertaining to that matter was sent in 
October 2003.  Nevertheless, the Court in Pelegrini II noted 
that such requirement did not render a rating decision 
promulgated prior to providing the veteran full VCAA notice 
void ab initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning.  Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.  

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication of the claim 
for service connection for type II diabetes mellitus, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how, the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in October 2003 was 
not given prior to the first AOJ adjudication of the claim 
for service connection for type II diabetes mellitus, the 
notice was provided by the AOJ prior to the most recent 
transfer and certification of his case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to him.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

As discussed above, the Board has found that the veteran was 
provided every opportunity to identify and submit evidence in 
support of his claims.  In fact, in July 2002 and October 
2002, the veteran responded that all information had been 
identified.  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, the 
Board concludes that any deficiency as to the timing of VCAA 
notice to the veteran is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service personnel records, his service medical 
records, and his private medical records.  The RO made the 
appropriate requests to the National Personnel Records Center 
(NPRC) to ascertain whether the veteran had served in the 
Republic of Vietnam and informed him of those efforts.  He 
has not identified any pertinent evidence that has not been 
obtained that is necessary to the adjudication of his claims.  
Essentially, all available evidence that could substantiate 
the claims has been obtained.  Furthermore, VA examinations 
and opinions were not required in this case because the 
evidence of record is sufficient upon which to make a 
decision on the claims.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required.  As such, the Board finds the VA's 
duty to assist in this case has been met.  Taking these 
factors into consideration, there is no prejudice to the 
veteran in proceeding to consider his claims.  Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

II.  Service Connection

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  To establish service connection for a disability, a 
claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden may not 
be met by lay testimony because laypersons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

If a chronic disorder is shown in service or during an 
applicable presumptive period, subsequent manifestations of 
the same disorder at a later time, however remote, may be 
service connected unless clearly attributable to an 
intercurrent cause.  38 C.F.R. § 3.303(b) (2004).  However, 
continuity of symptoms is required where the disorder in 
service or during an applicable presumptive period is not 
chronic or where a chronicity diagnosis is questionable.  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent. 
Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  Service 
connection also is appropriate for a disorder diagnosed after 
discharge when evidence establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

Where a veteran served 90 days or more, and hypertension 
and/or type II diabetes mellitus becomes manifest to a degree 
of 10 percent or more within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002), 38 C.F.R. §§ 3.307, 3.309(a) (2004).  

If all the evidence is in relative equipoise, the benefit of 
the doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. § 3.102 (2004).  However, if the preponderance of 
the evidence is against the claim, the claim must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



A.  Type II Diabetes Mellitus

With regard to disabilities a veteran attributes to exposure 
to Agent Orange, the law provides that for veterans who 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending May 7, 1975, service 
connection may be presumed for certain diseases enumerated by 
statute and regulations that become manifest within a 
particular period, if any such period is prescribed.  The 
specified diseases are:  chloracne, Hodgkin's disease, non-
Hodgkin's lymphoma, porphyria cutanea tarda, soft tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), multiple myeloma, respiratory 
cancers (cancers of the lung, bronchus, trachea, or larynx), 
and diabetes mellitus (Type 2).  38 U.S.C.A. § 1116 (West 
2002); 38 C.F.R. § 3.309(e) (2004).  The Secretary of 
Veterans Affairs has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted. See Notice, 59 Fed. Reg. 341-346 (1994); see also 
Notice, 61 Fed. Reg. 41,442-449 (1996).  

"Service in the Republic of Vietnam," includes service in 
the waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2004).  
VA's General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  Specifically, the General Counsel has 
concluded that in order to establish qualifying "service in 
Vietnam" a veteran must demonstrate actual duty or 
visitation in the Republic of Vietnam.  Service on a deep 
water naval vessel in waters off the shore of the Republic of 
Vietnam, without proof of actual duty or visitation in the 
Republic of Vietnam, does not constitute service in the 
Republic of Vietnam for purposes of 38 U.S.C.A. § 101(29)(A) 
(establishing that the term "Vietnam era" means the period 
beginning on February 28, 1961 and ending on May 7, 1975 in 
the case of a veteran who served in the Republic of Vietnam 
during that period).  See VAOPGCPREC 27-97.  Similarly, in 
another precedent opinion, the VA General Counsel concluded 
that the term "service in Vietnam" does not include service 
of a Vietnam era veteran whose only contact with Vietnam was 
flying high-altitude missions in Vietnamese airspace.  See 
VAOPGCPREC 7-93.  Again, a showing of actual duty or 
visitation in the Republic of Vietnam is required to 
establish qualifying service in Vietnam.  

The evidence of record shows that the veteran served in the 
United States Army during the Vietnam era.  The veteran 
initially asserted that while attached to the 385th Signal 
Support Unit, 67th Signal Battalion, that he made 
approximately 20 landings in the Republic of Vietnam to 
evacuate bodies.  Upon landing, they would remain on land for 
six to seven hours.  Subsequently, he asserted that he was 
assigned special operations to Vietnam from Fort Gordon, 
Georgia, to serve as support and communications.  He recalled 
they were in-country for four to five days.  He later 
reported that the dates of his service in Vietnam were August 
20-24, 1973.  Nevertheless, the NPRC has reported that there 
is no corroborating evidence to support the veteran's 
assertions.  His service personnel records indicate that he 
did not have any foreign service, including in Vietnam; and 
he was not awarded the Vietnam Service Medal.  

The veteran has been diagnosed with type II diabetes 
mellitus.  However, the Board finds that the record does not 
sufficiently establish that the veteran was ever stationed or 
visited Vietnam proper.  The service records do not support 
the veteran's assertions of in-country service and his 
statements alone are not sufficient upon which to concede 
exposure to herbicides during service.  Accordingly, the 
presumptive provisions of 38 C.F.R. § 3.307(a)(6)(iii) are 
not applicable to this case.  Therefore, the Board finds that 
presumptive service connection for type II diabetes mellitus 
due to exposure to herbicides is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.303, 3.307, 
3.309(e).  

Additionally, the veteran's service medical records do not 
document any treatment for type II diabetes mellitus, and the 
medical evidence shows that he was first diagnosed with the 
disease many years after his discharge from service.  
Finally, there is no competent evidence linking the veteran's 
currently diagnosed type II diabetes mellitus with his 
military service.  Therefore, service connection for type II 
diabetes mellitus may also not be granted on either a direct 
or the one-year presumptive basis.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for type II diabetes mellitus; hence, the doctrine 
of reasonable doubt is not applicable.  See Gilbert, supra.  
Accordingly, the claim must be denied.  

B.  Hypertension

Hypertension means that the diastolic blood pressure is 
predominantly 90mm., or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  A 10 percent rating is warranted 
for hypertension when diastolic pressure is predominantly 100 
or more, or; systolic pressure is predominantly 160 or more, 
or; with a history of diastolic pressure predominantly 100 or 
more which requires continuous medication for control  See 38 
C.F.R. § 4.104, Diagnostic Code 7101, including Note 1 
(2004).

Based on the evidence of record, the Board concludes that 
service connection for hypertension is not warranted.  With 
the exception of one notation upon separation examination in 
September 1974 that the veteran had elevated blood pressure 
due to his weight, service medical records are negative for 
any references to chronic hypertension.  Moreover, in a 
Report of Medical History completed in November 1975 for 
enlistment in the Army National Guard, the veteran reported 
that he did not have high blood pressure or heart trouble.  
Upon enlistment examination at that time, his blood pressure 
was reported to be 120/80, sitting, reclining, and standing; 
and the examiner stated the findings were normal.  Chronic 
hypertension was not diagnosed.  Private medical records 
dated from April 1999 to August 2002 clearly show that the 
veteran now has hypertension, but there are no medical 
records showing that the veteran's hypertension was manifest 
to a degree of 10 percent or more within one year of his 
discharge from service.  Furthermore, the evidence is 
insufficient to demonstrate continuity of symptomatology 
under 38 C.F.R. § 3.303(b) because the veteran is not 
competent to diagnose himself with chronic hypertension.  See 
Savage, supra.  

To the extent that the veteran offers his own opinion that 
his currently diagnosed hypertension began during his 
military service, the Board notes that his opinion is not 
probative on the issue.  Lay persons, such as the veteran, 
are not qualified to offer an opinion that requires medical 
knowledge, such as a diagnosis or an opinion as to the cause 
of a disability.  Espiritu, supra.  

Based on the record, the Board concludes that the 
preponderance of the evidence is against the veteran's claim.  
Therefore, service connection for hypertension must be 
denied.  See Gilbert, supra.  


ORDER

Service connection for type II diabetes mellitus, including 
due to exposure to herbicides in service, is denied.

Service connection for hypertension is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


